


NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN




    


RESTRICTED STOCK AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.


AND


_______________________
(Grantee)






Date of Grant:
 
January 22, 2013
Number of Restricted
Stock Shares:
 
 _________ shares
 
 
 
Restricted (Vesting) Period:
 
25% on each Anniversary Date (or upon death, Disability, Retirement or Change in
Control)



        






















--------------------------------------------------------------------------------






NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN




RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement dated as of January 22, 2013, between National
Penn Bancshares, Inc. (the "Corporation") and _____________ (the "Grantee").


WITNESSETH:


1.    Grant of Restricted Stock


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Grantee, subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, of an aggregate of ________ shares of common stock
(without par value) of the Corporation (“shares of Restricted Stock”).


2.    Terms and Conditions


It is understood and agreed that the grant of shares of Restricted Stock is
subject to the following terms and conditions:


(a)    Restricted (Vesting) Period. The transfer of shares of Restricted Stock
shall be restricted until the date on which such shares vest, which shall occur
as to 25% of the shares on each anniversary of the Date of Grant (the
“Restricted Period”), but only if the Grantee remains continuously employed by
the Corporation or a subsidiary of the Corporation through such vesting date.


(b)    Escrow and Custody of Shares. Unless and until the shares of Restricted
Stock vest as provided in Section 2(a), such shares will be registered in the
name of the Grantee and issued in certificate form, and such certificate or
certificates will be held by the Secretary of the Corporation as escrow agent
(“Escrow Agent”) and may not be sold, transferred, pledged, assigned or
otherwise alienated, hypothecated or disposed of until such shares become
vested. The Corporation may instruct the transfer agent for its common stock to
place a legend on the certificates representing the shares of Restricted Stock
or otherwise mark its records as to the restrictions on transfer set forth in
this Agreement. The certificate or certificates representing such shares of
Restricted Stock will not be delivered by the Escrow Agent to the Grantee unless
and until the shares of Restricted Stock have vested and all other terms and
conditions in this Agreement have been satisfied. The Escrow Agent may, in its
discretion, elect to enter into alternative arrangements for the escrow of the
shares of Restricted Stock, if, in the Escrow Agent's discretion, such shares
are issued in book-entry form.


(c)    Dividend and Voting Rights. The shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
shares of the Corporation's common stock during the Restricted Period. The
Grantee may exercise full voting rights with respect to the shares of Restricted
Stock during the Restricted Period.
 




--------------------------------------------------------------------------------




(d)    Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the shares of Restricted Stock that do not vest during the Restricted
Period pursuant to Section 2(a) will thereupon be forfeited and automatically
transferred to and reacquired by the Corporation at no cost to the Corporation.
The Grantee hereby appoints the Escrow Agent, with full power of substitution,
as the Grantee's true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Grantee to take any action and
execute all documents and instruments, including without limitation stock
powers, which may be necessary to transfer the unvested shares of Restricted
Stock and the certificate or certificates representing the same to the
Corporation upon determination of such vesting.


(e)    Death, Disability, Retirement or other Termination of Employment. If the
Grantee's employment with the Corporation or a subsidiary terminates due to
death, Disability (as defined in the Plan) or Retirement (as defined in the Plan
and also including a voluntary termination of employment at age 60 or more), or
if the Corporation or a subsidiary terminates the Grantee's employment not for
Cause (as defined in the Plan), the continued employment requirement set forth
in Section 2(a) shall be deemed satisfied, and the Restricted Stock shall vest
on the date of his or her termination of employment.


(f)    Termination for Cause. If the Corporation or a subsidiary terminates the
Grantee's employment for Cause (as defined in the Plan), any unvested shares of
Restricted Stock during Restricted Period shall automatically be forfeited and
returned to the Corporation.


(g)    Transferability. All rights with respect to the shares of Restricted
Stock shall be exercisable during the Grantee's lifetime only by the Grantee.
Prior to such shares becoming vested, the shares of Restricted Stock shall be
transferable only by Will or by the laws of descent and distribution.


(h)    Adjustment and Substitution of Shares. If any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
split-up, share combination, or other change in the corporate structure of the
Corporation affecting the Corporation's shares of common stock shall occur, the
number and class of shares of Restricted Stock shall be adjusted or substituted
for, as the case may be, as shall be determined by the Committee to be
appropriate and equitable to prevent dilution or enlargement of rights, and
provided that the number of shares shall always be a whole number. Any
adjustment or substitution pursuant to this Section 2(h) shall meet the
requirements of Section 409A of the Code and shall be final and binding upon the
Grantee.
 


(i)    No Right To Continued Employment. This grant of shares of Restricted
Stock shall not confer upon the Grantee any right to continue as an employee of
the Corporation or subsidiary, nor shall it interfere in any way with the right
of his or her employer to terminate his or her employment at any time.


(j)    Compliance with Law and Regulations. This grant of shares of Restricted
Stock shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. The Corporation shall not be required to issue or deliver any
certificates for common shares prior to (1) the effectiveness of a registration
statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel for the Corporation, (2)
the listing of such shares on any stock exchange on which the common shares may
then be listed, or upon the
Nasdaq Stock Market if the common shares are then listed thereon, and (3)
compliance with all other applicable laws, regulations, rules and orders which
may then be in effect.


(k)    Change-in-Control. If any "Change-in-Control" (as defined in the Plan)
occurs, the continued employment requirement set forth in Section 2(a) shall be
deemed satisfied, and the Restricted Stock shall vest upon the date on which the
"Change-in-Control" occurs.






--------------------------------------------------------------------------------




3.    Investment Representation


The Committee may require the Grantee to furnish to the Corporation, prior to
the issuance of any shares of Restricted Stock, an agreement (in such form as
such Committee may specify) in which the Grantee represents that the shares
acquired by him or her are being acquired for investment and not with a view to
the sale or distribution thereof.


4.    Grantee Bound by Plan


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and provisions are incorporated herein by reference. If there
shall be any inconsistency between the terms and provisions of the Plan, as in
effect from time to time, and those of this Agreement, the terms and provisions
of the Plan, as in effect from time to time, shall control.


1.
Committee



All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).


6.    Section 83(b) Election


The Grantee acknowledges that an election under Section 83(b) of the Code may be
available to the Grantee for Federal income tax purposes and that such election,
if desired, must be made within thirty (30) days of the date of this Agreement.
The Grantee acknowledges that whether to make such election is the
responsibility of the Grantee, not the Corporation, and that the Grantee should
consult the Grantee's tax advisor with respect to the election and all other tax
aspects associated with this Agreement. The Grantee may make the election as to
any or all of the Restricted Stock.


7.    Withholding of Taxes


The Corporation may require as a condition precedent to the issuance of any
shares of Restricted Stock, or their release from the escrow established under
Section 2(b), that appropriate arrangements be made for the withholding of any
applicable Federal, state and local taxes.


8.    Governing Law


This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, other than any choice of law provisions
calling for the application of laws of another jurisdiction.




9.    Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any
notice hereunder to Grantee shall be addressed to him or her at the address
below, subject to the right of either party to designate at any time hereafter
in writing some other address.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed and the Grantee has executed this Agreement, both as of the day and
year first above written.


NATIONAL PENN BANCSHARES, INC.            GRANTEE    
    







_____________________________                _________________________
SCOTT V. FAINOR            
President & CEO            




